Citation Nr: 1642494	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include but not limited to depression and anxiety.

2.  Entitlement to service connection for coronary artery disease, including unstable angina, to include as due to herbicide exposure.

3.  Entitlement to service connection for hairy cell leukemia, to include as due to herbicide exposure.  

4.  Entitlement to service connection for pancytopenia, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1969 to January 1972 and in the Navy from June 1974 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the service connection claim for the psychiatric condition was initially filed separately and was denied in a November 2012 rating decision by the Hartford, Connecticut, RO.  All claims are currently assigned to the Hartford RO.

In February 2015, the Board remanded the issues of coronary artery disease, including unstable angina, hairy cell leukemia, and pancytopenia, to include as due to herbicide exposure for additional development regarding the Veteran's medical records and locations of military service.  The directives for these particular issues were complied with by the RO; however as will be discussed below another remand is warranted in order to afford the Veteran VA examinations.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The February 2015 Board remand directed the RO to obtain additional medical evidence from treating sources and to request that the Veteran provide more information in regards to the dates, locations and nature of his exposure to herbicides while serving in Thailand.  The remand directives were substantially complied with and the additional medical evidence shows that the Veteran may be able to establish his service connection claims based on other theories of disability aside from a presumptive service connection claim for herbicide exposure.  The evidence of record does indicate in-service occurrences that warrant the Veteran being afforded VA examinations in order to adjudicate the claims.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regards to the coronary artery disease claim, the Veteran's service treatment records (STRs) annotate that the Veteran experienced chest pain while shoveling snow in February 1983 while still on active duty.  See March 1990 to March 1992 Service Treatment Records.  He stated to the examiner that after he began experiencing chest pain he stopped shoveling and rested.  Then he noticed the same tightness in his chest when he began playing with his grandchildren.  In March 1993, within one year of leaving service, the Veteran was placed on a Holter Monitor to record his heart rhythm.  The in-service chest tightening event followed by the heart monitor event are incidents that warrant further medical opinion in regards to their relation to the Veteran's coronary artery condition.  See 38 C.F.R. § 3.159.  

The medical records also document that the Veteran was exposed to radiation while serving in the Navy.  A Special Duty Medical Abstract dated February 1975 states that the Veteran was given a special physical examination in connection with exposure to ionizing radiation.  See January 1979 to June 1992 Service Treatment Records.  Additionally, the medical records also contain a Record of Occupational Exposure to Ionizing Report that details the amount of radiation the Veteran was exposed to from May 1985 to May 1988.  

Leukemia manifest at any time after exposure to ionizing radiation requires referral to the Under Secretary for Benefits prior to adjudication of the claim.  38 C.F.R. § 3.311(b)(1)(iii).  The Under Secretary for Benefits will review the claim and may request an advisory opinion from the Under Secretary for Health or additionally request an opinion from an outside consultant, prior to rendering a decision upon the claim.  38 C.F.R. § 3.311(c)(1)(ii)(2)(d).  The Under Secretary for Benefits will provide the RO a written rationale in regards to whether or not the Veteran's disease resulted from radiation exposure in-service.  38 C.F.R. § 3.311(c)(1)(ii).  Based on the foregoing regulatory requirements remand is warranted to further develop the hairy cell leukemia claim.  38 C.F.R. § 3.159.  

Lastly, with regard to the Veteran's claim for service connection for an acquired psychiatric condition, the Board notes that the Veteran's Notice of Disagreement (NOD) dated December 2012, asserts a theory of disability based on secondary service connection as opposed to direct service connection.  The Veteran's representative stated that the Veteran's psychiatric condition is proximately due to or the result of the Veteran's potentially service-connected conditions regarding hairy cell leukemia, coronary artery disease or pancytopenia.  In addition, there is a one diagnosis of depression in February 2010.  See April 2010 to April 2011 William Bakus Hospital and VA Treatment Records.  A VA examination is warranted to determine the etiology of the Veteran's psychiatric condition.  Id.

As such, the Board finds that remand is warranted to adjudicate the above claims.  Any outstanding VA treatment records should also be obtained on remand as well.

Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records from May 2011 to present.

2.  Forward claims file to the Under Secretary for Benefits.  Request a determination as to whether it was at least likely as not that the Veteran's ionizing radiation exposure during service is related to his hairy cell leukemia.

3.  Schedule the Veteran for a coronary artery examination to determine the nature and etiology of his coronary artery disease.  Ask the examiner to review the claims file in order to be familiar with the medical history.  The examiner is asked to discuss the following:

Is the Veteran's current coronary artery disease at least as likely as not to have had its onset in service or is otherwise related to service.  The examiner should specifically comment on the Veteran's February 1983 chest pains while shoveling snow and the Holter Monitor that the Veteran wore in March 1993 shortly after leaving service.

The absence of evidence of treatment for coronary artery disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.

4.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of his psychiatric condition.  Ask the examiner to review the claims file in order to be familiar with the medical history.  The examiner is asked to discuss the following:

a)  Does the Veteran have a current psychiatric condition.

b)   If the Veteran has a current psychiatric condition is it at least as likely as not (a 50 percent or greater probability) that the condition is related to the Veteran's hairy cell leukemia, coronary artery disease or pancytopenia conditions.

c)  If the Veteran has a current psychiatric condition is it at least likely as not (a 50 percent or greater probability) that the Veteran's hairy cell leukemia, coronary artery disease or pancytopenia condition aggravated (increased in disability beyond the natural progression) the psychiatric condition.

The absence of evidence of treatment for psychiatric conditions in the Veteran's service treatment records, cannot alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




